DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
As applicant has cancelled all previously presented claims, all arguments pertaining the cancelled claims are considered moot.  Regarding arguments pertaining the new claims, see the rejections below for the Examiner’s address to the limitations of each claims. 
Claims 21-26, 27-31 are presented. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24, 29, 30, 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163 explicitly states that the issue of a lack of adequate written description arises, even for an original claim, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The section further states: “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
Claim 21 as newly presented now recites “the mobile device having a second length, a second width, and a second thickness, the second length, second width, and second thickness fully enclosing a touch-screen, a processor, a user interface, notification settings, a speaker, a vibrator, and a second coupling instrument” (emphasis added)
The Examiner respectfully points out that the Specification speaks no such specificity in the text, that spans through a dozen short paragraph in length and the drawings of Fig. 1 is rather simple and basic in details.  Both the drawings and the text of the Specification does not show in a detailed manner for the limitations  “and second thickness fully enclosing a touch-screen, a processor, a user interface, notification settings, a speaker, a vibrator, and a second coupling instrument”. 
The claim 21 goes on to recite “the smart block having a first length, a first width, and a first thickness, the first length, first width and first thickness fully enclosing the top face, the bottom face, and the main body”.
The Examiner respectfully points out that the Specification speaks no such specificity in the text, and the drawings of Fig. 1 is simple and basic at best as far as details go, i.e. merely showing a rectangle-like with no further elaboration. The Specification makes no effort in elaborating on the appearance and physical configuration of the smart block.  In fact it is unclear 
Claim 21 then goes to on to recite “the first length being larger than the second length, the first width being larger than the second width, and the first thickness being smaller than the second thickness”. (emphasis added)
The Examiner respectfully points out that the Specification’s text makes no effort to specify physical configuration of the smart block in general, left alone any specificity/details as far as length and width of the block relative to the mobile device. Specification makes no mention whether the depictions of each items are in scale.  Applicant’s recitation has no basis in the text portion but merely relied on a simple and basic depiction in Fig. 1 where the scaling is ambiguous at best. 
With multiple questionable recitations in view of the written description requirement as addressed above, the claim 21 do not comply with the requirement. 
Claim 29 recites “the smart block having no structures extending above or around the mobile device when the mobile device is placed on the top surface, so that the mobile device can be placed on the top surface or removed therefrom without being impeded by structures and so that only one side of the mobile device is in contact with the smart block when the mobile device is placed on the top surface” (emphasis added)
The Examiner respectfully points out that the Claim 29 offers no further subject matters but entire is made up of negative limitations.  The MPEP sets a high bar for written description requirement pertaining negative limitation
Any negative limitation or exclusionary proviso must have basis in the original disclosure. (…) The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. (MPEP2173.05 (i))
As mentioned previously, the Specification makes no efforts to specify dimensions of the block and the smart phone and how they are in relation of each other. Fig. 1 and 2 shows a simple and basic depiction of both apparatus but says nothing about whether they are in scale.  As such, the Examiner asserts the recitations in claim 29 is a mere assumption based on an ambiguously scaled depictions of the apparatuses. There is no clear basis for the one skilled in the art to envision the dimensions in such a way specified by the claims in view of the simple and basic depictions of the drawings. 
Claim 30 now recites “the smart block having no structures extending above or around the mobile device when the mobile device is placed on the top surface, so that the mobile device can be placed on the top surfaceDocket No.: RBrabant-NPO1 or removed therefrom without being impeded by structures and so that only one side of the mobile device is in contact with the smart block when the mobile device is placed on the top surface”
Claim 30 offers no further subject matters but entirely is made up of negative limitations.
The Examiner respectfully points out that the Specification makes no efforts to specify dimensions of the block and the smart phone and how they are in relation of each other. Fig. 1 and 2 shows a simple and basic depiction of both apparatus but says nothing about whether they are in scale.  As such, the Examiner asserts the recitations in claim 30 is a mere assumption 
Claim 26 now recite “the smart block additionally comprising a contact force sensor, the contact force sensor configured to detect a contact force; Docket No.: RBrabant-NPO1 the contact force sensor configured to, upon detecting a contact force, transmit a notification of the contact force to the first coupling instrument, the first coupling instrument configured to, upon receiving the notification of the contact force from the contact force sensor, transmit the notification of the contact force to the second coupling instrument, the second coupling instrument configured to, upon receiving the notification of the contact force from the first coupling instrument, transmit the notification of the contact force to the processor”
Claim 26 attempts to draw an elaborated scheme on how a contact force is perceived by the system, namely a notification chain from sensor to first coupling instrument, then to second couple instrument, then to the processor.  
In the Specification, the force sensors are briefly mentioned only in ¶0009, and 0014 which all simply talk on primary functionality of the sensors, i.e. to sense force.  At no there in these paragraph did the brief Specification discloses the elaborate chain of signaling in claim 26. It is unclear how Applicant details the signal chain from the basic descriptions offered by the Specification.  Most critically, the Specification in ¶0009, 0014 merely discloses how the so-called Surface device receives a contact force through its sensor, but not a single word on how this signal is processed and interacting with the rest of the invention, namely no mention of a processor receiving the force notification and how it interprets and reacts to such.  
Claim 31 recites “the smart block additionally comprising a tag, chip, or sensor configured to determine mobile device positioning on the top face and configured to set the notification settings based on the mobile device positioning.”
The claim implies the notification settings might be different based on the mobile device positioning.  Simply put, there is no such disclosure in the short Specification to specifically discloses how the system differentiates the mobile device’s positioning and set the settings accordingly. 
Correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel (US 2012/0035989) in view of Choi (US 2015/0365124).

As to claim 25:
Abel discloses a system comprising a smart block and a mobile device (See system of Fig. 1 and 2, smart block 2 and mobile device enclosed);
 the smart block having a main body, a top face, and a bottom face (See Fig. 1 and 2 main body 10, and the top face reads as the entire surface that is in direct contact with the mobile device, in this case it is the surface 14 that make contact with the entire surfaces of the mobile device, and bottom face is now read as the opposite surface of the surface 14, namely is now 12) and configured to enable modification of notification settings of the mobile device when the mobile device is placed by a user onto the top face; the top face configured to be in physical contact with the mobile device (See Fig. 2, when the mobile device is in/on the assembly, the surface 14 is in physical contact with the mobile device. See ¶0022, 0023, 0027-0029, responsive to establishing connection, receiving a data signal that causes the processor of the phone to modify its setting, such as ringtone);
 the main body enclosing a first coupling instrument; (100, ¶0019, wireless RF data coupling 100)

(¶0027, ringtone setting for example), a speaker (¶0018, speaker), and a second coupling instrument (See ¶0022, wireless connectivity circuitry in phone is provided to couple to the data tag 100);

 the second coupling instrument configured to, upon detecting the first coupling instrument, transmit a coupling detection notification to the processor , (See ¶0023, connectivity is being established between the two when in range, i.e. when the mobile device is place on the top surface 14, it is sufficiently in range).

the bottom face configured to be placed on top of a flat surface (See Fig. 1 and 2, the cover structure is a physical object, with flat surfaces and thus can be put on flat surface)

Abel however does not explicitly discloses the phone include a touchscreen and vibrator, and that the bottom face configured to be in flush contact with the flat surface;

Choi, in a related field, however a phone with a touch display and a vibrator for use in a protective accessory arrangement adapted for various phones, including smart phones. (See at least ¶0006, 0055, 0063, also ¶0141, and vibrator). Choi further discloses the bottom face configured to be in flush contact with the flat surface;(See ¶0063, external parts of the cover maybe formed of soft/elastic materials such as leather, rubber, silicon, cloth, fabric, which create a flush contact with a flat surface)



As to claim 30:
Abel in view of Choi discloses all limitations of claim 25, the smart block having no structures extending above or around the mobile device when the mobile device is placed on the top surface, so that the mobile device can be placed on the top surface or removed therefrom without being impeded by structures and so that only one side of the mobile device is in contact with the smart block when the mobile device is placed on the top surface.  (See Choi, Fig. 2B, and 2C when modifying the system of Abel in manner of Choi, as seen in the figure, the smart block would have no structures extending above or around the mobile device when the mobile device is placed on the top surface, so that the mobile device can be placed on the top surface or removed therefrom without being impeded by structures and so that only one side of the mobile device is in contact with the smart block when the mobile device is placed on the top surface)


Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel (US 2012/0035989) in view of Choi (US 2015/0365124) and in further view of Lauden (US 2005/0218215) and in further view of Wycherley (US 2002/0037738)

As to claim 28:
Abel in view of Choi discloses all limitations of claim 25, however is silent on the smart block or the mobile device additionally comprising a proximity sensor, proximity sensor configured to detect a predetermined proximity measurement between the smart block and the mobile device; the processor programmed to, upon receiving a notification of the predetermined proximity measurement between the smart block and the mobile device, silence all notification sounds by modifying the notification settings. 

Note that Abel includes use of short range communication method (¶0004, 0019), as such one would contemplate other alternative widely used protocol, namely NFC.
It is known in the art that close range technology like NFC/RFID is only able to form data exchange connection when it is within a predetermined distance that is measured to be an inch or less typically or otherwise designed. 
Lauden indeed discloses that close range wireless technology will only connect when the components are placed within a predetermined distance, measured to be, for example, one inch. (See ¶0019).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that close range wireless technology will only connect when the components are 

Nor does Lauden discloses the processor programmed to, upon receiving a notification of the predetermined proximity measurement between the smart block and the mobile device, silence all notification sounds by modifying the notification settings.

However Wycherley in a related field discloses a protective cover that causes the contained phone to silence all alert and vibrate only (a vibrator included), See at least ¶0024, 0046, Fig. 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the modification of notification setting in Abel to include the silencing of all alerts and on vibrator.  Such implementation, as discussed in ¶0046 of Wycherley, would prevent disruption during meetings and such.


Claims 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel (US 2012/0035989) in view of Choi (US 2015/0365124) and in further view of Hotelling (US 2011/0005845).

As to claim 26:
Abel in view of Choi discloses all limitations of claim 25, and regarding: on the smart block additionally comprising a contact force sensor, the contact force sensor configured to detect a 
Abel, in particular, discloses detecting contact through coupling instruments  by wireless signal of proximity sensor (See Fig. 2, when the mobile device is in the assembly, the surface 14 is in physical contact with the mobile device. See ¶0022, 0023, 0027-0029, responsive to establishing connection, receiving a data signal that causes the processor of the phone to modify its setting, such as ringtone);
Abel differ from the claim in that Abel does not use contact force sensor for detecting the coupling of the phone and the block device. 
Hotelling in a related field of endeavor discloses that contact force sensor can be used by electronic devices to detect two devices coming to contact (See at least ¶0041, 0030, 0035-0037, force sensors to sense physical stimuli and send signals to microprocessor to react)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Abel and Choi can be used in conjunction with force sensor of Hoteling. Such implementation allows for improved flexibility of the system, namely the system 

As to claim 31:
Abel in view of Choi discloses all limitations of claim 25, and Abel discloses the notification setting changes, (See Fig. 2, when the mobile device is in the assembly, the surface 14 is in physical contact with the mobile device. See ¶0022, 0023, 0027-0029, responsive to establishing connection, receiving a data signal that causes the processor of the phone to modify its setting, such as ringtone)  however is silent on the smart block additionally comprising a tag, chip, or sensor configured to determine mobile device positioning on the top face and configured to set the notification settings based on the mobile device positioning.
Hotelling in a related field of endeavor discloses that contact force sensor can be used by electronic devices to detect two devices coming to contact (See at least ¶0041, 0030, 0035-0037, force sensors to sense physical stimuli and send signals to microprocessor to react)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Abel and Choi can be used in conjunction with force sensor of Hoteling. Such implementation allows for improved flexibility of the system, namely the system would still function if the proximity sensing malfunction by falling back to force sensor mechanism. 

Claims 21, 29 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel (US 2012/0035989) in view of Choi (US 2015/0365124) and in further view of Wycherley (US 2002/0037738)

As to claim 21:
 Abel discloses system comprising a smart block and a mobile device (See system of Fig. 1 and 2, smart block 2 and mobile device enclosed); the smart block having a main body, a top face, and a bottom face  (See Fig. 1 and 2 main body 10, and the top face reads as the entire surface that is in direct contact with the mobile device, in this case it is the surface 14 that make contact with the entire surfaces of the mobile device, and bottom face is now read as the opposite surface of the surface 14, namely is now 12) and configured to enable modification of notification settings of the mobile device when the mobile device is placed by a user onto the top face; (See Fig. 2, when the mobile device is in/on the assembly, the surface 14 is in physical contact with the mobile device. See ¶0022, 0023, 0027-0029, responsive to establishing connection, receiving a data signal that causes the processor of the phone to modify its setting, such as ringtone)
 the top face and the bottom face being substantially equal in size and shape and having matching and flat outer contours; (See Fig. 1, surface 14 and 12 are two opposite surface of the same structure, as such having similar size, shapes and matching contours)

the top face configured to be in physical contact with the mobile device; (See Fig. 2, when the mobile device is in/on the assembly, the surface 14 is in physical contact with the mobile device )
See Fig. 1 and 2, the cover structure is a physical object, with flat surfaces and thus can be put on flat surface, such as a table etc…) 
the main body being disposed between the top face and the bottom face and enclosing a first coupling instrument; (See fig. 1, Abstract)  

the smart block having a first length, a first width, and a first thickness, the first length, first width and first thickness fully enclosing the top face, the bottom face and the main body (See Fig. 1, the structure is a physical object with length, width and thickness dimensions in configuration illustrated by the picture)

the mobile device having a second length, a second width, and a second thickness, the second length, second width, and second thickness (See Fig. 2, the mobile device is a physical object with 3 dimensions, length, width and thickness) fully enclosing the mobile device comprising a screen, a processor, a user interface (See ¶0034, elements of a mobile device),  notification settings (¶0027, ringtone setting for example), a speaker (¶0018, speaker), and a second coupling instrument (See ¶0022, wireless connectivity circuitry in phone is provided to couple to the data tag 100);


 the second coupling instrument configured to detect the first coupling instrument when the mobile device is placed on top of the smart block(See ¶0023, connectivity is being established between the two when in range, i.e. when the mobile device is place on the top surface 14, it is sufficiently in range) and upon detecting the first coupling instrument, transmit a coupling notification to the processor; Docket No.: RBrabant-NPO1 the processor programmed to, upon receiving the coupling notification from the second coupling instrument, modifying the notification settings; (See Fig. 2, when the mobile device is in/on the assembly, the surface 14 is in physical contact with the mobile device. See ¶0022, 0023, 0027-0029, responsive to establishing connection, receiving a data signal that causes the processor of the phone to modify its setting, such as ringtone);

Abel however does not explicitly discloses the phone include a touchscreen and vibrator, and that the bottom face configured to be in flush contact with the flat surface like a furniture;

Choi, in a related field, however a phone with a touch display and a vibrator for use in a protective accessory arrangement adapted for various phones, including smart phones. (See at least ¶0006, 0055, 0063, also ¶0141, and vibrator). Choi further discloses the bottom face configured to be in flush contact with the flat surface;(See ¶0063, external parts of the cover maybe formed of soft/elastic materials such as leather, rubber, silicon, cloth, fabric, which create a flush contact with a flat surface)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that to implement the system in Abel in the manner of Choi for a more modernized approach with the prevalence of smart phones. As such, phone in Abel could also include phone with touch sensitive display, as per Choi’s configuration, to allow user to conveniently operate the phone without use of many hard buttons, especially with the prevalence of smart phone even 

Regarding: the first length being larger than the second length, the first width being larger than the second width, and the first thickness being smaller than the second thickness. (See Abel, fig. 1 and 2, when the cover has twice the width of the mobile’s, while its thickness is minimal compare to that of the mobile device. While Abel’s mobile device is a legacy phone with antenna-like structure that might not be accounted for by the cover, however in Choi’s configuration in for example Fig. 2B, when the modification is to contain a smart mobile device, the cover’s length is greater due to no antenna.  Thus this feature is situation at best, depending on which model phone is contained within)

Nor does Choi discloses the processor programmed to, upon receiving a notification of the predetermined proximity measurement between the smart block and the mobile device, silence all notification sounds by modifying the notification settings.

However Wycherley in a related field discloses a protective cover that causes the contained phone to silence all alert and vibrate only (a vibrator included), See at least ¶0024, 0046, Fig. 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the modification of notification setting in Abel to include the silencing of all alerts and on vibrator.  Such implementation, as discussed in ¶0046 of Wycherley, would prevent disruption during meetings and such.

 

As to claim 22:
Abel in view of Choi and Wycherly discloses all limitations of claim 21, the first and second coupling instruments being wireless protocol components.  (In Abel, See ¶0022, wireless connectivity circuitry in phone is provided to couple to the data tag 100)

As to claim 29:
Abel in view of Choi and Wycherly discloses all limitations of claim 21, the smart block having no structures extending above or around the mobile device when the mobile device is placed on the top surface, so that the mobile device can be placed on the top surface or removed therefrom without being impeded by structures and so that only one side of the mobile device is in contact with the smart block when the mobile device is placed on the top surface. (See Choi, Fig. 2B, and 2C when modifying the system of Abel in manner of Choi, as seen in the figure, the smart block would have no structures extending above or around the mobile device when the mobile device is placed on the top surface, so that the mobile device can be placed on the top surface or removed therefrom without being impeded by structures and so that only one side of the mobile device is in contact with the smart block when the mobile device is placed on the top surface)


Claims 23 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel (US 2012/0035989) in view of Choi (US 2015/0365124) and in further view of Wycherley (US 2002/0037738) and in further view of Jantunen (US 2014/0285033). 

As to claim 23:
Abel, Choi and Wycherley together discloses all limitations of claim 21, however is silent on the wireless protocol components being RFID tags or RFID readers and configured to couple via radio frequency.
Note that Abel includes use of short range communication method (¶0004, 0019), as such one would contemplate other alternative widely used protocol, namely RFID.
Jantunen discloses a smart cover that changes operations in a mobile device, wherein the connection between the two includes choice of various widely used protocols such as Bluetooth, WiFi (802.11), RFID (See at least ¶0107-0112)
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Abel to implement the short range using any of the above named protocol, namely RFID. The implementation would at least enjoy the widely available components and known advantages due to the popularity of said protocol in the industry and market (¶0004 of Jantunen).

As to claim 24:
Abel, Choi and Wycherley together discloses all limitations of claim 2/14, however is silent on the wireless protocol components using Bluetooth protocol.

Jantunen discloses a smart cover that changes operations in a mobile device, wherein the connection between the two includes choice of various widely used protocols such as Bluetooth, WiFi (802.11), RFID (See at least ¶0107-0112)
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Abel to implement the short range using any of the above named protocol, namely Bluetooth. The implementation would at least enjoy the widely available components and known advantages due to the popularity of said protocol in the industry and market (¶0004 of Jantunen).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645